EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. The title is being corrected to read as directed in the Certificate of Correction that issued 20 February 2018. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the title of the invention, amend as follows: 
LIQUID EJECTION APPARATUS AND METHOD OF [FORMIMG] FORMING LIQUID EJECTION APPARATUS


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E VINCENT whose telephone number is (571)272-1194. The examiner can normally be reached 8:00am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean C Witz can be reached on 571-272-0927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/Sean E Vincent/Patent Reexam Specialist, Art Unit 3991                                                                                                                                                                                                        




Conferees:

/Terrence Till/Patent Reexam Specialist, Art Unit 3993    

/Jean C. Witz/Supervisory Patent Reexam Specialist, Art Unit 3991